Citation Nr: 0910618	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-29 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of service connection for tinnitus and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from February 
1959 to December 1962.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2007 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Lincoln, Nebraska.  
The Veteran had a hearing before the undersigned Board Member 
in September 2008.  A transcript of that hearing is contained 
in the record.  

The Board notes this case was previously remanded by the 
Board with instructions that the Agency of Original 
Jurisdiction issue a statement of the case.  A statement of 
the case was subsequently issued on January 5, 2009.  

From the following day, January 6, 2009, the Veteran had 60 
within which to file a VA Form 9 or equivalent substantive 
appeal.  38 C.F.R. § 20.305 (2008).  The Veteran's 60 day 
window was set to expire on March 7, 2009.  See id. (stating 
that the day a statement of the case is sent is to be 
excluded from the 60 day calculation).   However, March 7, 
2009 was a Saturday, meaning the Veteran's expiration date 
was pushed to Monday, March 9, 2009.  See id. (stating that a 
veteran's 60 day window may not expire on a Saturday, Sunday, 
and legal holiday, and that an extension is automatically 
granted until the next valid day).  The Veteran's 
representative subsequently filed an Informal Hearing 
Presentation on March 9, 2009.  Since it addresses the issue 
on appeal in this case in specific terms, and since the 
Veteran has already had a hearing where he was allowed to 
address the substantive issue on appeal, the Board finds that 
the March 9, 2009, informal hearing presentation is a valid 
substantive appeal and that the case is ready for appellate 
review.  Certification to the Board of the current issue is 
therefore timely and proper.  






FINDINGS OF FACT

1. A March 2006 RO rating decision denied the Veteran's claim 
of entitlement to service connection for tinnitus; the 
Veteran was notified of his appellate rights, but did not 
perfect an appeal.

2. Evidence associated with the claims file after the last 
final denial in March 2006 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.

3. The competent evidence of record demonstrates that the 
Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1. The March 2006 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3. Tinnitus was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the Veteran's request to reopen 
his claim for service connection for tinnitus, the Board 
notes that a lengthy discussion of VCAA notice is unnecessary 
because the Board is reopening this claim. 

VA also has a duty under the VCAA to assist the Veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the Veteran's service treatment records are 
associated with the claims file, as are all requested private 
treatment records.  The Veteran was afforded a VA exam in 
February 2006 with respect to the issue decided herein.  The 
Board finds that all relevant evidence necessary for an 
equitable disposition of the issue of reopening the Veteran's 
claim has been obtained, and that this issue is therefore 
ready for appellate review.

Finally, as VA's duties to notify and assist relate to a 
decision on the Veteran's service connection for tinnitus 
claim, the entire benefit sought on appeal has been granted.  
Hence, it is unnecessary to undertake an analysis of VA's 
duties to notify and assist in accordance with the VCAA.

II. Analysis

A. New and Material Evidence

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, the Veteran may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).

38 C.F.R. § 3.156(a) (2008) defines 'new and material 
evidence' as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Since the last final rating decision, the Veteran has 
submitted a medical opinion from J.O., M.D.  The Board finds 
that this opinion constitutes new and material evidence.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  First, the 
Board notes that prior to the March 2006 rating 
determination, the claims file did not contain an opinion 
from J.O., M.D.  Therefore, the opinion is new.  Second, the 
opinion addresses a fact necessary to substantiate the 
Veteran's claim.  Particularly, the opinion states that it is 
very likely that the Veteran's tinnitus is related to his 
military service, a required element of a service connection 
claim.  Since the Board must presume the credibility of this 
evidence for present purposes, the letter constitutes 
evidence that is both new and material.  See Justus, supra.  
Such evidence raises a reasonable possibility of 
substantiating the claim, and as such, the claim for 
entitlement to service connection for tinnitus must be 
reopened for full review.  38 C.F.R. § 3.156(a) (2008).
 
B. Entitlement to Service Connection for Tinnitus

Service connection may be established for disability 
resulting from injury or disease incurred in service or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the medical evidence demonstrates that the 
Veteran currently suffers from tinnitus.  The Veteran was 
diagnosed with tinnitus by a VA medical examiner in February 
2006 and by J.O., M.D. in September 2008.

Additionally, the Veteran has adequately demonstrated that he 
suffered incidents of acoustic trauma during service which 
could have caused tinnitus.  Specifically, the Veteran has 
stated that as a member of the Air Force, he was constantly 
exposed to loud aircraft mostly without the benefit of ear 
protection.  He stated at his hearing that he logged hundreds 
of hours in loud, uninsulated aircraft, during which he was 
required to remove his ear protection to effectively 
communicate with other crew members and to operate the 
necessary equipment.  The Veteran's DD-214 states that his 
military occupational specialty (MOS) was an Instrumentation 
Mechanic.  Since the Veteran's description of his in-service 
noise exposure is consistent with this type of MOS, the Board 
finds that events occurred during the Veteran's service which 
could have resulted in tinnitus.

Finally, the Board finds sufficient evidence that the 
Veteran's tinnitus is related to his active duty service.  In 
September 2008 letter, J.O. M.D. opined that it is very 
likely that the Veteran's tinnitus is related to his military 
service.  Although it does not appear that he examined the 
Veteran's claims file, the examiner's report recounts the 
Veteran's service history and offers a sufficiently 
descriptive background for the Board to find that the opinion 
is based on an adequately sound factual premise. 

With the addition of the new and material medical opinion, 
the current evidence of record is at least in equipoise.  
Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's claim for service 
connection for tinnitus must be granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened, 
and to this extent the claim is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


